Citation Nr: 0532663	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-12 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a left knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to 
November 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the claim of entitlement 
to service connection for a left knee disability.  

This case was previously before the Board.  In November 2004, 
the issue was remanded for additional development.  The 
requested development has been accomplished.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.  

2.  A left knee disability was shown many years after 
service, and the record does not contain a competent medical 
opinion linking the current the left knee disability to 
service.  

3.  The record does not contain a competent medical opinion 
showing that the left knee disability is proximately due to, 
or the result of, the service-connected right knee 
disability.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran filed the claim of entitlement to service 
connection for a left knee disability in September 2003.  In 
November 2003, the veteran was informed of the requirements 
of VCAA and VA's duty to assist the veteran in substantiating 
the claim.  In July 2004, the RO denied the claim of 
entitlement to service connection for patellofemoral syndrome 
of the left knee.  Thereafter, the veteran timely disagreed 
with the decision.  The RO provided the veteran with a 
Statement of the Case in October 2004.  In the November 2004 
Remand, the Board noted that the veteran's national service 
representative filed a timely Substantive Appeal to the issue 
of entitlement to service connection for a left knee 
disability, which effectively perfected an appeal before the 
Board.  After further development was accomplished, the 
veteran received another Supplemental Statement of the Case, 
dated in August 2005.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The service medical records showed that on examination of the 
veteran in January 1978, evaluation of the left knee was 
normal.  Service medical records are silent for complaints 
of, or treatment for, a left knee disability.  On periodic 
examination, dated in May 1988, there was no report of a left 
knee disability.  On chapter examination in October 1988, no 
left knee pathology was reported. 

During an August 2001 VA orthopedic examination, the left 
knee was essentially normal.

By rating decision dated in November 2001, the RO established 
service connection for residuals of a right knee injury. 

The VA treatment records are silent for left knee complaints 
until September 2003 when the veteran complained of pain in 
both knees.  

In a September 2003 statement, the veteran claimed 
entitlement to service connection for degenerative joint 
disease of the left knee.  He maintained that the left knee 
was injured at the same time he injured the service-connected 
right knee.  He further stated that he was unaware of the 
problems of the left knee because of the pain and discomfort 
he experienced in the service-connected right knee.  

In a December 2003 statement in support of the claim, the 
veteran reiterated his argument for entitlement to service 
connection for the left knee disability, and added that he 
did not make complaints regarding left knee pain during prior 
examinations.  He also pointed out that during a VA 
examination, the examiner opined that the left knee was just 
as impaired as the right knee.  

On VA examination, dated in December 2003, the examiner noted 
a medical history of patellofemoral pain syndrome of the left 
knee.  The veteran related that he injured the left knee when 
he fell off of a helicopter while in the service.  He also 
related his subjective complaints and symptoms associated 
with the left knee.  After physical examination of the left 
knee, the examiner provided a diagnosis of patellofemoral 
pain syndrome, bilateral.  

VA treatment records, dated from a March 2004 to July 2004, 
reveal that the veteran complained of chronic progressive 
left knee pain.  He continued to contend that he injured both 
of his knees when he jumped out of a helicopter during 
service.  

On VA examination, dated in May 2005, the examiner noted that 
the veteran's claims file was reviewed.  In describing his 
medical history, the veteran stated that he injured both of 
his knees in service and developed bilateral knee pain 
thereafter.  After examination of the left knee, the examiner 
diagnosed the veteran with patellofemoral pain syndrome in 
the left knee.  

The examiner opined that the veteran did not sustain a left 
knee injury during his service, as the service medical 
records did not show that the veteran was diagnosed with or 
treated for a left knee injury while in service.  The 
examiner was of the opinion that degenerative joint disease 
of the left knee was not noted within one year of separation 
from service.  The opinion also provided that the left knee 
disability was not causally or etiologically related to the 
service-connected right knee disability, as the veteran did 
not have any leg-length discrepancy of either knee.  The 
opinion further provided that the service-connected right 
knee disability was not the proximate cause of the left knee 
disability and the right knee disability did not aggravate 
the left knee disability.  The examiner's rationale was that 
the veteran's knee pain was likely the result of amyloidosis, 
a medical condition, for which the veteran is not service-
connected.  At the conclusion of the examination, the 
examiner explained that the left knee disability and the 
right knee disability were separate and independent and the 
only factor that contributed to the symptoms associated with 
the left knee was a medical condition that was reported in 
the examination report, but not currently on appeal before 
the Board.  

The VA treatment records, dated through August 2005, showed 
that the veteran continued to complain of left knee pain.  

Law and Regulations

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  

Service connection may be granted on the basis of a post-
service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected on a secondary basis.  38 C.F.R. § 3.310 (2005).  

When aggravation of a non-service-connected condition is the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2005).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102 (2005).  
See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

Analysis

The veteran's primary argument is that he injured the 
nonservice-connected left knee at the same time that he 
injured the service-connected right knee; however, the 
symptoms of the left knee disability were masked by the 
overwhelming symptoms of the right knee disability.  The 
injury allegedly occurred in service when he jumped from a 
helicopter.  In the alternative, it is averred that the right 
knee disorder has caused or worsened the left knee disorder.  

The service medical records are silent for diagnosis of a 
left knee disability, and there is no documentation of an in-
service injury to the left knee.  The post-service medical 
records showed that the veteran complained of symptoms 
related to the left knee beginning in September 2003, many 
years after the veteran's discharge from service.  However, 
the post service medical records did not show that the left 
knee disability was related to service, or to a service-
connected disability.  

On VA examination, dated in May 2005, the medical opinion 
clearly stated that the veteran's left knee disability was 
not related to service, nor was the disability related to the 
service-connected right knee disability.  

The veteran has not submitted any other evidence for VA 
review showing, or tending to show, that the non-service 
connected left knee disability was incurred in service, or 
that the left knee disability was causally or etiologically 
related to the service-connected right knee disability.  

While the veteran satisfied one of the conditions for 
entitlement to service connection for a left knee disability, 
to the extent that he provided evidence of a current 
disability, he has not fully satisfied the criteria since he 
has not provided a medical opinion linking the current left 
knee disability to service or to the service-connected right 
knee disability.  Consequently, entitlement to service 
connection is not warranted.  

While the Board is aware of the veteran's contentions, as a 
lay person, the veteran's statements, alone, are insufficient 
and cannot be considered as a basis for establishing the 
etiology of the left knee disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The preponderance of the evidence is against the claim of 
entitlement to service connection for a left knee disability.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a left knee disability 
is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


